UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): January23,2014 DNB Financial Corporation (Exact name of registrant as specified in its charter) Pennsylvania 1-34242 23-2222567 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 4 Brandywine Avenue, Downingtown, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (610) 269-1040 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE DNB Financial Corp. (the “Company”) is filing this Amendment No. 1 on Form 8-K/A (this “Amendment”) to amend its current report on Form 8-K as filed with the Securities and Exchange Commission (the “Commission”) on January 23, 2014 (the “Original Filing”). The Company issued a press release discussing the Company’s 2013 fourth quarter earnings, a copy of which press release was furnished under Item 9.01 of the Original Filing. The purpose of this Amendment is to add pages 6 through 7, which had been inadvertently excluded from the press release furnished in the Original Filing, and to correct a typographical error in the hyperlink for Exhibit 99.1 on page 4. The press release that was transmitted on GlobeNewswire was correct, and matches the corrected press release that is furnished as Exhibit 99.1 to this Amendment. Item 2.02. Disclosure of Results of Operations and Financial Condition. On January 23, 2014, DNB Financial Corp. issued a press release discussing the Company's 2013 fourth quarter earnings. The press release, attached as Exhibit 99.1 hereto and incorporated herein by reference, is being furnished to the SEC and shall not be deemed to be "filed" for any purpose. On January 24, 2014, the Company issued an amended 8-K to add pages to the press release that had been inadvertently excluded from the Original Filing, and to correct a typographical error in a hyperlink on page 4, as explained above under the Explanatory Note. Item 9.01. Financial Statements and Exhibits. (c) Exhibits. The following exhibit is furnished herewith: 99.1 Press Release, dated January 23, 2014 of DNB Financial Corp. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DNB Financial Corporation January24,2014 By: /s/ Gerald F. Sopp Name: Gerald F. Sopp Title: Chief Financial Officer and Executive Vice President ExhibitIndex Exhibit No. Description Press Release dated January23, 2014 of DNB Financial Corp.
